Case: 2:19-cv-00368-MHW-KAJ Doc #: 4 Filed: 02/05/19 Page: 1 of 3 PAGEID #: 61

SUPPLEMENTAL CIVIL COVER SHEET
FOR CASES REMOVED FROM STATE COURT

This form must be attached to the Civil Cover Sheet at the time
the case is filed in the United States District Court

 

State Court County: Franklin

 

Case number and caption:

19cev-01-122 Michael Falleur
Case Number Plainfiff(s)

VS

Aquion Inc, et al.

Defendant(s)

 

 

Jury Demand Made in State Court:

If “Yes,” by which party and on what Date:

 

Yes oO No

 

 

 

Plaintiff January 7, 2019
Party Date
Were there parties not served prior to removal? O Yes ®) No
Were there parties dismissed/terminated prior to removal? O Yes x] No
Were there answers filed in State Court? O Yes Xl No
Is there a pending TRO in State Court? O Yes KM No

 

Ifyou have answered “yes” to any of the above please list parties not served, the parties dismissed/terminated and the parties
3 J iy I p P

that filed their answers on the reverse of this page.

On the reverse of this page please list all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
Third Party Claimant(s) still remaining in the case and indicate their party type. Please list the attorney(s) of record for each
party named and include their bar number, firm name, correct mailing address and phone number, including area code.

 

 

Are copies of all state case pleadings attached to your removal?

If your answer is “No”, when will they be filed:

Yes O No

 

List the parties that are removing the case:
Aquion, Inc,
Home Depot, U.S.A., Inc.

 

 

 

 

 

 

 

 

 
Case: 2:19-cv-00368-MHW-KAJ Doc #: 4 Filed: 02/05/19 Page: 2 of 3 PAGEID #: 62

 

 

 

 

 

 

Parties Not Served Parties Dismissed Answers Filed
LE. Defendant John Doe LE. Defendant John Doe LE. Defendant John Doe
Party and Type Attorney(s)
LE. Plaintiff John Doe LE.  Attorney(s) Name
Firm

Please see the attached sheet

Address

City, State, Zip

Telephone and Fax Number
Supreme Court Number

 

 

USE A SEPARATE SHEET OF PAPER IF NECESSARY

.
to
'

 
Case: 2:19-cv-00368-MHW-KAJ Doc #: 4 Filed: 02/05/19 Page: 3 of 3 PAGEID #: 63

 

Party and Type

Attorney(s)

 

Plaintiff Michael Falleur

David A. Bressman (0047128)

Thomas F. Martello Jr. (0058601)

LAW OFFICE OF DAVID A. BRESSMAN
4186 Paul G. Blazer Parkway

Dublin, Ohio 43017

Phone: (614) 538-1116

Fax: (614) 761-8399

 

Defendant Aquion, Inc.

Anthony C. White (0062146)
Stephanie M. Chmiel (0087555)
THOMPSON HINE LLP

41 South High Street, Suite 1700
Columbus, Ohio 43215

Phone: (614) 469-3200

Fax: (614) 469-3361

 

 

Defendant Home Depot U.S.A., Inc.

 

Steven A. Oldham (0080876)

BENESCH, FRIEDLANDER, COPLAN &
ARONOFF LLP

41 South High Street, Suite 2600
Columbus, Ohio 43215

Phone: (614) 223-9374

Fax: (614) 223-9330

 

 
